Citation Nr: 1401853	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 21, 2010, for the grant of a 40 percent rating for lumbar paravertebral myositis with lumbar degenerative disc disease and L4-5 protrusions, lumbar muscle spasms and bilateral sacroilitis (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	Sandy King, Agent


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which awarded a 40 percent rating for his lumbar spine disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's April 2011 Substantive Appeal, he requested a Travel Board Hearing regarding his effective date claim.  A review of the claims file, including his electronic file, shows that he was never scheduled for the requested hearing.  

Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the San Juan RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for the desired Travel Board hearing in accordance with the docket number of his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


